Citation Nr: 1341428	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  08-22 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression and bipolar disorder.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1982 to August 1984 and from March 2003 to June 2004.  She also served in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the Atlanta, Georgia, Department of Veterans Affairs (VA) Regional Office (RO). 

The Board remanded the Veteran's claim in January 2010, September 2011 and again in January 2013 for additional development of the evidence. 

The Board also notes that the Veteran perfected appeals as to the rating assigned for hypertension and as to entitlement to service connection for a gastrointestinal disability.  The Board issued a decision as to the hypertension issue in September 2011 and remanded entitlement to service connection for a gastrointestinal disability.  During the course of the remand, service connection was awarded, via the October 2012 rating decision, for hiatal hernia.  As such, the only issue remaining on appeal is entitlement to service connection for an acquired psychiatric disorder.  Additionally, while the RO issued a May 2013 rating decision, which denied a claim to reopen service connection for PTSD, the Board notes that a claim for entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression and bipolar disorder, is currently on appeal, based upon a May 2005 rating decision.  

While the Board regrets the additional delay, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

As previously noted, this appeal has been remanded by the Board to the RO multiple times.  Subsequent to the most recent Supplemental Statement of the Case, dated February 2013, and in a March 2013 substantive appeal as well as in March 2013 correspondence, the Veteran requested a videoconference hearing before a Veterans Law Judge.  However, the record does not reflect that a videoconference hearing has been scheduled.  The Board finds that the Veteran should be afforded an opportunity to provide testimony at a videoconference hearing before a Veterans Law Judge, with notice of such scheduled hearing issued to her most recent address of record, prior to appellate consideration of his appeal.  A remand is required in order to afford the Veteran her clearly requested videoconference hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.700, 20.703, 20.704 (2013).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge at the local RO.  Provide the Veteran the required advance written notice of the date, time, and location of the hearing, issued to her correct mailing address.  This notice letter must be documented in the claims file.

Thereafter, the case should be returned to the Board, as appropriate, for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


